Case 19-10549   Doc 2   Filed 05/28/19   Entered 05/28/19 12:50:58   Desc Main
                           Document      Page 1 of 5
Case 19-10549   Doc 2   Filed 05/28/19   Entered 05/28/19 12:50:58   Desc Main
                           Document      Page 2 of 5
Case 19-10549   Doc 2   Filed 05/28/19   Entered 05/28/19 12:50:58   Desc Main
                           Document      Page 3 of 5
Case 19-10549   Doc 2   Filed 05/28/19   Entered 05/28/19 12:50:58   Desc Main
                           Document      Page 4 of 5
Case 19-10549   Doc 2   Filed 05/28/19   Entered 05/28/19 12:50:58   Desc Main
                           Document      Page 5 of 5
